



Exhibit 10.9


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of March 3, 2016
(the "Effective Date"), by and between FIDELITY NATIONAL FINANCIAL, INC., a
Delaware corporation (the "Company"), and ROGER JEWKES (the "Employee"). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose. The purpose of this Agreement is to recognize Employee's significant
contributions to the overall financial performance and success of the Company
and its affiliates, to protect the Company's and its affiliates’ business
interests through the addition of restrictive covenants, and to provide a
single, integrated document which shall provide the basis for Employee's
continued employment by the Company, and to terminate all prior agreements
between Employee and the Company and any of its affiliates relating to
employment agreements and all other employment arrangements relating to the
subject matter of this Agreement. In consideration of the execution of this
Agreement and the termination of all such prior agreements and arrangements, the
Employee releases all rights and claims that he has, had or may have arising
under such prior agreements and arrangements.


2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs Employee to serve as Co-Chief Operating Officer, or in such
other capacity as may be mutually agreed by the parties. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by the Company and
its affiliates. Employee shall be required to comply with the Company’s and its
affiliates’ employee policies applicable to him and the Company and its
affiliates’ employee’s generally as from time to time enacted. Employee shall
devote substantially all business time, attention and effort to the performance
of duties hereunder and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the Company, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee's duties.


3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 9 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the second anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term prior to
such extension becoming effectuated.


4.Salary. During the Employment Term, the Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of $630,000 per year,
payable at the time and in the manner dictated by the Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent except
in the case of a salary decrease for all executive officers of the Company) at
the discretion of the Company (such annual base salary, including any increases,
the "Annual Base Salary").


5.Other Compensation and Benefits. During the Employment Term:
(a)
Benefits. Employee shall be eligible to receive standard medical and other
insurance coverage (for Employee and any covered dependents) provided by the
Company to employees generally;






--------------------------------------------------------------------------------





(b)
Annual Bonus. Employee shall be eligible to receive an annual incentive bonus
opportunity under the Company's annual incentive plan for each calendar year
included in the Employment Term during which Employee is an employee of the
Company, with such opportunity to be earned based upon attainment of performance
objectives established by the Company ("Annual Bonus"). Employee's target Annual
Bonus shall be 100% of Employee's then current Annual Base Salary, with a
maximum of up to two times target (collectively, the target and maximum Annual
Bonus are referred to as the "Annual Bonus Opportunity"). Employee's Annual
Bonus Opportunity may be periodically reviewed and increased by the Company, but
may not be decreased without Employee's express written consent. If owed
pursuant to the terms of the plan, the Annual Bonus shall be paid no later than
the March 15th first following the calendar year to which the Annual Bonus
relates. Unless provided otherwise herein, no Annual Bonus shall be paid to
Employee unless Employee is employed by the Company, or an affiliate thereof, on
the last day of the measurement period; provided, however, that the Employee
shall remain eligible to earn a pro-rata Annual Bonus payment with the proration
based on Employee’s period of employment with the Company during the final year
of the Employment Term, if the Employment Term expires due to the Company’s
provision of a notice of non-renewal pursuant to Section 3 hereof and Employee’s
employment terminates (other than due to a termination by the Company that would
have constituted a termination for Cause under this Agreement) on or after the
last day of the term of this Agreement, but prior to the end of the calendar
year in which the Employment Term ends; and

(c)
Equity Participation. Employee shall be eligible to participate in the Company’s
equity incentive plans. As an inducement for and in consideration of Employee
signing this Agreement, the Company agrees to provide Employee with a one-time
special $100,000 restricted stock grant. The number of shares would be based on
the Company’s closing stock price on day following Employee’s return of this
signed Agreement to the General Counsel. The restricted shares will vest in
three equal annual installments, provided that Employee remains employed with
the Company.



6.Compensation Policies. The Company has adopted certain compensation related
policies that apply to Employee. Employee acknowledges and agrees Employee is
(a) subject to any applicable claw back, recoupment or similar policy that the
Company may adopt and/or amend from time to time and (b) expected to maintain an
ownership level in the Company stock of at least two (2) times his or her annual
base salary and that Employee has read and understands the Company’s policies
regarding insider trading and prohibiting the hedging and pledging of the
Company stock.


7.Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to paid vacation plus Company recognized holidays in
accordance with the Company’s vacation policy, as may be amended from time to
time.


8.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
Employee each month for reasonable travel, lodging, entertainment, promotion and
other ordinary and necessary business expenses incurred during the Employment
Term to the extent such reimbursement is permitted under the Company's expense
reimbursement policy. The Company shall be entitled to deduct from Employee’s
salary or other payment due to Employee (other than any amount constituting
deferred compensation within the meaning of Treasury Regulation 1.409A-1(b)) any
money the Employee owes to the Company, including any expenses wrongfully
reimbursed as business expenses in an amount equal to that total value of such
wrongfully reimbursed expenses.


9.Termination of Employment. The Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection (a)
below. The Employment Term





--------------------------------------------------------------------------------





shall be deemed to have ended on the last day of Employee's employment. The
Employment Term shall terminate automatically upon Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in this Agreement. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the "Date of
Termination" and, with respect to a termination due to "Cause", "Disability" or
"Good Reason", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from the Company shall specify whether the termination is with or without Cause
or due to Employee's Disability. A Notice of Termination from Employee shall
specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in the case of
Employee’s initiated termination in no event shall such the Date of Termination
be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given unless otherwise agreed to by the Company and Employee) or
the date of Employee's death. If the Company disagrees with Employee’s
designated Date of Termination, the Company shall have the right to set an
alternative earlier final Date of Termination, which, in and of itself, shall
not change the characterization of the termination (e.g., from an Employee
Termination Without Good Reason to a Company Termination Without Cause).

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty or moral turpitude;
(iv) material breach of this Agreement; (v) material breach of the Company's
and/or its affiliates’ business policies, accounting practices or standards of
ethics; (vi) material breach of any applicable non-competition,
non-solicitation, trade secrets, confidentiality or similar restrictive
covenant, or (viii) failure to materially cooperate with or impeding an
investigation authorized by the Board of Directors of the Company or FNF.

(e)
Disability. For purposes of this Agreement, Employee shall be deemed to have a
"Disability" if Employee is entitled to long-term disability benefits under the
Company's long-term disability plan or policy (or, if Employee is not a
participant in such plan or policy, if Employee would be entitled to long-term
disability benefits thereunder if Employee were a participant), as the case may
be, as in effect on the Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee based upon the occurrence (without Employee's
express written consent) of any of the following:

(i)
a material diminution in Employee's title, Annual Base Salary or Annual Bonus
Opportunity; or

(ii)
an uncured material breach by the Company of any of its obligations under this
Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any





--------------------------------------------------------------------------------





act or failure to act constituting Good Reason hereunder; provided, however,
that no such event described above shall constitute Good Reason unless: (1)
Employee gives Notice of Termination to the Company specifying the condition or
event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) the Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following receipt of Employee's
Notice of Termination.
10.Obligations of the Company Upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by Employee for Good Reason. If Employee's employment is
terminated during the Employment Term by: (1) the Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

(i)
the Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation (subject to Section 27(b)), any
expense reimbursement payments owed to Employee for expenses incurred prior to
the Date of Termination; and (C) no later than March 15th of the year in which
the Date of Termination occurs, any earned but unpaid Annual Bonus payments
relating to the prior calendar year;

(ii)
the Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs, ignoring any requirement
that Employee must be employed on the payment date (using Employee's Annual
Bonus Opportunity for the prior year if no Annual Bonus Opportunity has been
approved for the year in which the Date of Termination occurs), multiplied by
the percentage of the calendar year completed before the Date of Termination;

(iii)
Subject to Section 27(b) hereof, the Company shall pay Employee as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, a lump-sum payment equal to 100% of Employee's (A) Annual Base
Salary in effect immediately prior to the Date of Termination (disregarding any
reduction in Annual Base Salary to which Employee did not expressly consent in
writing) and (B) target Annual Bonus in the year in which the Date of
Termination occurs;

(iv)
Subject to Section 27(b) hereof, all stock option, restricted stock and other
equity-based incentive awards granted by Company that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be, unless the equity incentive awards are based upon
satisfaction of performance criteria; in which case, they will only vest
pursuant to their express terms;

(v)
Subject to Section 27(b) hereof, any life insurance coverage provided by the
Company shall terminate at the same time as life insurance coverage would
normally terminate for any other employee that terminates employment with the
Company, and, if permitted by the terms of the policy and applicable law,
Employee shall have the right to convert that life insurance coverage to an
individual policy under the regular rules of the Company's group policy. As soon
as practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, the Company shall pay Employee a lump sum cash payment equal to
eighteen monthly life insurance premiums based on the monthly premiums that
would be due assuming that Employee had converted the Company's life insurance
coverage that was in effect on the Notice of Termination into an individual
policy; and






--------------------------------------------------------------------------------





(vi)
As long as Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide Employee and, as applicable, Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to the Company's active employees and their dependents until the
earlier of: (A) eighteen months after the Date of Termination (or such shorter
time period as permitted under applicable law existing as of the Date of
Termination or so that the Company would not be required to pay any excise tax);
or (B) the date Employee is first eligible for medical and dental coverage
(without pre-existing condition limitations) with a subsequent employer. In
addition, as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination, the Company shall pay Employee a lump sum cash
payment equal to eighteen monthly medical and dental COBRA premiums based on the
level of coverage in effect for the Employee (e.g., employee only or family
coverage) on the Date of Termination.

(b)
Termination by the Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by the Company
for Cause or by Employee without Good Reason, the Company's only obligation
under this Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
during the Employment Term due to death or by the Company due to Employee’s
Disability, the Company shall pay Employee (or to Employee's estate or personal
representative in the case of death), as soon as practicable, but not later than
the sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus Opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination.



11.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.


12.Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, and the
financial positions and financing arrangements of the Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. Employee will keep
confidential and, outside of the scope of Employee's duties and responsibilities
with the Company and its affiliates, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to the Company's or its affiliates' methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by the Company or any of its
affiliates, nor will Employee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, during the Employment Term and at all
times thereafter Employee will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will Employee utilize any such
information, either alone or with others, outside the scope of Employee's duties
and responsibilities with the Company and its affiliates.







--------------------------------------------------------------------------------





13.Negative Covenants.
(a)
Non-Competition During Employment Term. During the Employment Term Employee will
devote such business time, attention and energies reasonably necessary to the
diligent and faithful performance of the services to the Company and its
affiliates, and will not engage in any way whatsoever, directly or indirectly,
in any business that is a direct competitor with the Company's or its
affiliates' principal business, nor solicit customers, suppliers or employees of
the Company or affiliates on behalf of, or in any other manner work for or
assist any business which is a direct competitor with the Company's or its
affiliates' principal business as from time to time constituted. In addition,
during the Employment Term, Employee will undertake no planning for or
organization of any business activity competitive with the work performed as an
employee of the Company, and Employee will not combine or conspire with any
other employee of the Company or any other person for the purpose of organizing
any such competitive business activity.

(b)
Non-Solicitation of Company’s Employees After Employment Term. During the
Employment Term for a period of twelve months immediately after termination of
employment with the Company, regardless of whether such termination is voluntary
or involuntary, with or without Cause, Employee agrees not to, for Employee’s
own behalf or on behalf of any other person or entity, whether directly or
indirectly, solicit, interview, take away or otherwise offer employment or
service agreements to any employee working for the Company or who has worked for
the Company for any time within the six months prior thereto; and/or make known
to any person or entity the names and addresses of any employees of the Company
or any other information pertaining to them for purposes of employment or
receiving services.

(c)
Notice to Prospective Employers. Employee agrees that, with respect to each
prospective employer with which Employee applies or interviews for employment
during the term of Employee’s employment with the Company and within one year
after the termination of the Employee’s employment with the Company, Employee
will inform the prospective employer of the existence of this Agreement and will
provide the prospective employer with a copy of this Agreement.



14.Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to the Company or in the case of electronic
records, delete under the Company’s supervision, all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.


15.Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Employee's employment hereunder, shall be the sole and
exclusive property of the Company. Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.


16.Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by Employee, including, without limitation, under Section 13 hereof,
the Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from a
court of competent jurisdiction to restrain or compel Employee to perform as
agreed herein without posting any bond.





--------------------------------------------------------------------------------





Notwithstanding any termination of this Agreement or Employee's employment,
Section 10 shall remain in effect until all obligations and benefits resulting
from a termination of Employee’s employment during the Employment Term are
satisfied. In addition, Sections 11 through 27 shall survive the termination of
this Agreement or Employee’s employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to the Company.


17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to Employee's death), Employee shall have executed a
complete release of the Company and its affiliates and related parties in such
form as is reasonably required by the Company, and any waiting periods contained
in such release shall have expired. With respect to any release required to
receive payments, distributions or other benefits owed pursuant to this
Agreement, the Company must provide Employee with the form of release no later
than seven (7) days after the Date of Termination and the release must be signed
by Employee and returned to the Company, unchanged, effective and irrevocable,
no later than sixty (60) days after the Date of Termination.


18.No Mitigation. The Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
the Company hereunder. Further, the amount of any payment or benefit provided
for hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.


19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.


20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Santa Barbara County, California.


21.Successors. This Agreement may not be assigned by Employee. In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.


22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.







--------------------------------------------------------------------------------





23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employee’s termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse the
Company for the Reimbursed Amounts if it is determined that a majority of
Employee's claims or defenses were frivolous or without merit. Requests for
payment of Reimbursed Amounts, together with all documents required by the
Company to substantiate them, must be submitted to the Company no later than
ninety (90) days after the expense was incurred. The Reimbursed Amounts shall be
paid by the Company within ninety (90) days after receiving the request and all
substantiating documents requested from Employee. The rights under this section
shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.


24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.


25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth
below:    


To the Company:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Employee:


the address last provided to the Company as recorded in the Company’s Human
Resource system.







--------------------------------------------------------------------------------





26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.


27.Tax.
(a)
Withholding. The Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings the Company is
required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. It is intended that this Agreement and any payment, distribution
or other benefit hereunder shall comply with the requirements of Section 409A of
the Code, as well as any related regulations or other guidance promulgated by
the U.S. Department of the Treasury or the Internal Revenue Service ("Section
409A"), to the extent applicable, and the terms of this Agreement and of any
compensation or benefit plan under which compensation or benefits are provided
shall be interpreted accordingly. If Employee is a "specified employee" under
Section 409A, to the extent required to comply with Section 409(a)(2)(b)(i), no
payment, distribution or other benefit described in this Agreement constituting
a distribution of deferred compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)) to be paid during the six-month period following
a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) will be made during such six-month period. Instead, any
such deferred compensation shall be paid on the first business day following the
six-month anniversary of the separation from service. In no event may Employee,
directly or indirectly, designate the calendar year of a payment. To the extent
the payment of any amount under this Agreement constitutes deferred compensation
(within the meaning of Treasury Regulation Section 1.409A-1(b)) and such amount
is payable within a number of days (e.g., not later than the sixty-fifth (65th)
day after the Date of Termination) that begins in one calendar year and ends in
a subsequent calendar year, such amount shall be paid in the subsequent calendar
year. Any provision that would cause this Agreement or a payment, distribution
or other benefit hereunder to fail to satisfy the requirements of Section 409A
shall have no force or effect and, to the extent an amendment would be effective
for purposes of Section 409A, the parties agree that this Agreement shall be
amended to comply with Section 409A. Such amendment shall be retroactive to the
extent permitted by Section 409A. For purposes of this Agreement, Employee shall
not be deemed to have terminated employment unless and until a separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)) has
occurred. All reimbursements and in-kind benefits provided under this Agreement
that constitute deferred compensation (within the meaning of Treasury Regulation
Section 1.409A-1(b)) shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the time period
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of the Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Notwithstanding anything to the contrary, in no
event shall the Company, any affiliate of the Company, or any employee,
director, representative, agent or advisor of the Company or any affiliate of
the Company be liable for or in respect of any additional tax, interest or
penalty that may be imposed on Employee or other person under Section 409(A), or
for damages for failing to comply with Section 409(A).

Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the





--------------------------------------------------------------------------------





excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then Employee
may elect for such Payments to be reduced to one dollar less than the amount
that would constitute a "parachute payment" under Section 280G of the Code (the
"Scaled Back Amount"). Any such election must be in writing and delivered to the
Company within thirty (30) days after the Date of Termination. If Employee does
not elect to have Payments reduced to the Scaled Back Amount, Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro-rated among all remaining
payments and benefits. To the extent there is a question as to which Payments
within any of the foregoing categories are to be reduced first, the Payments
that will produce the greatest present value reduction in the Payments with the
least reduction in economic value provided to Employee shall be reduced first.
[Remainder of page is intentionally blank.]
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
FIDELITY NATIONAL FINANCIAL, INC.




By: __________________________
Its: __________________________
 
 
 
______________________________
Roger Jewkes










